994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Calvin Lee SMITH, Appellant.
No. 92-2948.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1993.Filed:  May 17, 1993.

Before WOLLMAN and BEAM, Circuit Judges, and NANGLE,* Senior District Judge.
PER CURIAM.


1
Following a bench trial, defendant was found guilty on two counts of possession with intent to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).


2
Defendant has appealed, contending that the district court1 erred in denying his motion for new trial and in refusing to dismiss Count I of the indictment on the ground that the evidence was insufficient to support defendant's conviction on that count.


3
Our review of the record satisfies us that the district court did not abuse its discretion in denying the motion for new trial and that the evidence was sufficient to support the conviction on Count I. Because we conclude that an extended opinion would have no precedential value, we affirm the conviction without further discussion of the issues.  See 8th Cir.  Rule 47B.


4
The judgment is affirmed.



*
 The HONORABLE JOHN F. NANGLE, Senior United States District Judge for the Eastern District of Missouri, sitting by designation


1
 Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas